                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

ROCKZIE LORRAINE GIBSON,                         §
          Plaintiff,                             §
vs.                                              §      CIVIL ACTION 1:17-03316-MGL
                                                 §
NANCY A. BERRYHILL,                              §
Acting Commissioner of Social Security,          §
            Defendant.                           §

         ORDER GRANTING PLAINTIFF'S MOTION FOR ATTORNEY FEES
                UNDER THE EQUAL ACCESS TO JUSTICE ACT
                AS MODIFIED BY THE PARTIES' STIPULATION


       This is a Social Security appeal. Pending before the Court is Plaintiff's motion for attorney

fees in the amount of $6,927.78 under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

Subsequent to Plaintiff filing this motion, however, the parties stipulated Defendant would instead

pay $5,900.00.

       Having carefully considered the motion, the stipulation, the record, and the relevant law, it

is the judgment of the Court the motion is GRANTED AS MODIFIED by the parties' stipulation.

       IT IS SO ORDERED.

       Signed this 20th day of March, 2019, in Columbia, South Carolina.

                                                 /s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE
